Appeal from a decision of the Unemployment Insurance Appeal Board, filed *641April 4, 1989, which, inter alia, assessed Stanley Frankel for additional unemployment insurance contributions.
The evidence in the record supports the determination that sufficient direction and control were exercised over those individuals engaged by Stanley Frankel in the operation of his dental practice to be considered his employees (see, Matter of Polinsky [Hartnett], 163 AD2d 684). Although they signed independent contractor agreements, he set their hours, rate of pay and required them to punch a time clock; the individual also worked only on his premises and used his office and equipment (see, Matter of Bertsch [Intertek Servs. Corp.—Hart-nett] 159 AD2d 898). The conclusions reached were within the power of the Unemployment Insurance Appeal Board as fact finder and its decision was supported by substantial evidence (see, Matter of Di Maria v Ross, 52 NY2d 771). Frankel’s remaining contentions have been found to be lacking in merit.
Decision affirmed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.